
	

116 S1928 IS: Enrollment Reshaping Entry For Older, Retiring Members Act
U.S. Senate
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1928
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2019
			Mr. Portman (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to improve the enrollment of retiring individuals
			 in the Medicare program.
	
	
		1.Short title
 This Act may be cited as the Enrollment Reshaping Entry For Older, Retiring Members Act or the Enrollment REFORM Act.
		2.Coordination of Medicare benefits with other health care insurance
 (a)In generalSection 1862(b)(1)(A) of the Social Security Act (42 U.S.C. 1395y(b)(1)(A)) is amended by adding at the end the following new clause:
				
 (vi)Coordination of benefits with other health care insuranceNotwithstanding any other provision of law, in the event that an individual is enrolled in an employer group health plan (including a multiemployer or multiple employer group health plan) by virtue of current employment status with an employer that does not have 20 or more individuals in current employment status for each working day in each of 20 or more calendar weeks in the current calendar year and the preceding calendar year and the individual is eligible but not enrolled in coverage under part B, such employer group health plan shall not reduce benefits under the plan with respect to the individual on the basis that the individual could have been enrolled in coverage under part B. Nothing in the preceding sentence shall require such employer group health plan to provide coverage to an individual who elects to enroll in coverage under part B or to prohibit such plan from terminating such coverage or reducing benefits if such individual makes such election..
 (b)Effective dateThe amendment made by subsection (a) shall apply to items and services furnished on or after the date of the enactment of this Act.
			3.Limitation on documentation an individual is required to provide in order to demonstrate
			 employment-based  health insurance for purposes of avoiding the  part B
			 late enrollment penalty
 (a)In generalSection 1839 of the Social Security Act (42 U.S.C. 1395r) is amended— (1)in subsection (b), in the second sentence, by striking For purposes and inserting Subject to subsection (j), for purposes; and
 (2)by adding at the end the following new subsection:  (j)Limitation on documentation an individual is required To provide in order To demonstrate employment-Based health insurance for purposes of avoiding the late enrollment penalty (1)LimitationSubject to paragraph (2), for purposes of demonstrating enrollment in a group health plan or a large group health plan for a period of time under the second sentence of subsection (b), the Secretary may not require an individual to provide documentation of such enrollment for more than the 36-month period immediately preceding the close of the enrollment period in which the individual enrolled (or reenrolled).
							(2)Limitation not applicable if individual is unable to provide documentation for entire 36-month
 periodIn the case where an individual is unable to provide documentation of enrollment described in paragraph (1) for the entire preceding 36-month period described in such paragraph, the limitation under paragraph (1) shall not apply.
 (3)Individual can provide additional documentationNothing in this subsection shall preclude an individual from providing the Secretary with documentation of enrollment for periods prior to the preceding 36-month period described in paragraph (1), including in the case where the limitation under paragraph (1) does not apply because of the application of paragraph (2)..
 (b)Effective dateThe amendment made by subsection (a) shall apply to calculations of premiums under such section 1839 made on or after the date of the enactment of this Act.
			
